Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
November 29, 2011.




                                            In The

                      Fourteenth Court of Appeals
                                         ____________

                                  NO. 14-11-00524-CV
                                    ____________

                          IN RE ZAHIR QUERISHI, Relator



                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  315th District Court
                                     Harris County
                              Trial Court Cause No. 86707


                            MEMORANDUM OPINION

       On June 16, 2011, relator, Zahir Querishi, filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann '22.221; see also Tex. R. App. P. 52.1. In the
petition relator asks this court to order the respondent, the Honorable Michael Schneider,
presiding judge of the 315th District Court, Harris County, Texas, to rule on relator’s
application for writ of habeas corpus.
        On November 17, 2011, the district court denied relator’s application for writ of
habeas corpus. Accordingly, the petition for writ of mandamus is ordered dismissed as
moot.

                                         PER CURIAM


Panel consists of Justices Frost, Jamison, and McCally.




                                            2